Citation Nr: 1613737	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-29 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for a back disorder, diagnosed as degenerative arthritis and intervertebral disc syndrome, to include entitlement to separate ratings for any associated neurological disorders.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served retired from active duty in June 1994 after 22 years of service.

This matter is on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran testified before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record in a February 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a rating in excess of 20 percent for a back disorder, diagnosed as degenerative arthritis and intervertebral disc syndrome, to include entitlement to separate ratings for any associated neurological disorders, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Veteran's back disability has been characterized by a limited range of motion, as well as some guarding and pain upon examation. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for a back disorder, diagnosed as degenerative arthritis and intervertebral disc syndrome, have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran currently receives a 10 percent rating for his back disability under 38 C.F.R. § 4.71a, DCs 5242 and 5243.  These diagnostic codes apply a general rating formula that is applicable for most spine disabilities.  Under this rating formula, a 20 percent rating is warranted when the evidence shows:

* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. 

38 C.F.R. § 4.71a, DCs 5003, 5242 (2015).

Based on the evidence of record, the Board determines that a 20 percent rating is warranted based on the evidence of record.  Specifically, at his VA examination in December 2010, the Veteran complained of tenderness and guarding due to back pain.  While the examiner did no observe that these symptoms were not so severe as to result in an abnormal gait, the Board also recognizes that this examination was not performed during a flare-up condition, which the Veteran stated can be severe enough that it severely limits his activity.  

At minimum, therefore (the Board does not wish the Veteran to wait more than is needed), in view of the Veteran's statements, in conjunction with his VA examination in December 2010 that suggesting some tenderness and guarding, a 20 percent is warranted on this basis and the appeal is granted to this extent.  The question of whether the condition warrants more compensation will be address below.  

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.
ORDER

At minimum, a 20 percent rating for a back disorder, diagnosed as degenerative arthritis and intervertebral disc syndrome, is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

In February 2016, and during the course of this appeal, the Veteran submitted a claim for entitlement to service connection for peripheral neuropathy as secondary to his service connected back disability.  However, under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, as set forth in 38 C.F.R. § 4.71a (2015), all associated objective neurologic abnormalities are to be evaluated as part of any back disability evaluation.  Therefore, the Veteran's neurological symptoms should be part of the underlying issue on appeal rather than an independent claim.  

The evidence of record reflects that the relevant VA examinations conducted prior to the time this appeal was certified to the Board include neurological testing.  However, in February 2016, and since the time this appeal was certified, the Veteran underwent a new VA neurological examination.  

Since a supplemental statement of the case has not been issued since this examination, the Board concludes that it would be prejudicial to consider this evidence in the first instance.  

While the new VA examination does not directly address the Veteran's back symptomatology, the Board is cognizant that any other development undertaken during this remand may be probative to his back disability rating.  

Therefore, adjudication of whether a rating in excess of 20 percent for the Veteran's back disability is deferred pending the review of all evidence by the RO.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Denver, Colorado, since January 2011, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. The RO should also undertake any additional development deemed necessary, including the scheduling of any additional VA examinations.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to a rating in excess of 20 percent for a back disorder, diagnosed as degenerative arthritis and intervertebral disc syndrome, to include entitlement to separate ratings for any associated neurological disorders, and the claims file should be returned to the Board for further appellate consideration


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


